The order entered July 22,1937, should be modified as foEows: 1. With regard to defendants’ notice for a biE of particulars, the foEowing additional items should be aEowed: 13-b, 13-e, 13-d, 28-b, 28-d and 28-e; items 20-a and 28-a (the latter apparently inadvertently printed in the order as 28-A) were properly Hmited to the pubHeations intended by the complaint. 2. With regard to the plaintiff’s examination of the defendants before trial, the foEowing items only should be aEowed: 1, 4, 6, 17, 24, 25, 33, 35, 38, 43, 44, 45, 46, 54 and 57; aE others are disaEowed. 3. The unlimited direction for the production of the voluminous books and papers demanded in the plaintiff’s notice of motion dated July 7, 1937, should be modified so as to provide that upon the examination of each of the persons named only such books and records in the custody of the defendants or of the person to be examined shaE be produced as are shown to be material and necessary for examination of that particular person on specified items herein aEowed. As so modified, the order is unanimously affirmed. No opinion. The date for the examination to proceed to be fixed in *702the order. Settle order on notice. The bill of particulars to be served within thirty days after the completion of such examination. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.